           Case 1:20-cv-01610-CM Document 9 Filed 09/03/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERRICK FICKLIN,
                           Plaintiff,
                                                                      20-CV-1610 (CM)
                    -against-
                                                                            ORDER
KEYSER, SUPERINTENDENT,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Sullivan Correctional Facility, brings this action pro

se. By order dated February 25, 2020, the Court required that Plaintiff, within thirty days, either

pay the $400 in fees required to bring an action in this Court, or, to proceed without prepayment

of fees, that is, in forma pauperis (“IFP”), submit an IFP application and a prisoner

authorization. (ECF No. 2.) Plaintiff failed to respond, and by order dated May 8, 2020, the

Court dismissed the complaint without prejudice and entered judgment. (ECF Nos. 3 and 4.)

That order also denied Plaintiff IFP status for the purpose of an appeal.

       On August 12, 2020, the Court received a submission from Plaintiff that included a copy

of an appeal of an administrative grievance that was directed to the Commission of Corrections,

in which Plaintiff “cc’d” the District Court. (ECF No. 5.) The Clerk of Court docketed Plaintiff’s

submission as a notice of appeal of the Court’s May 8, 2020 order and judgment, and

subsequently transmitted the notice of appeal to the Second Circuit, which opened the action as a

new appeal. See Ficklin v Keyser, No 20-2701 (2d Cir., filed Aug. 13, 2020).

       On August 25, 2020, the Court received from Plaintiff a completed IFP application and

prisoner authorization. (ECF Nos. 6 and 7.) Plaintiff submitted both documents using the forms

that the Court included as attachments to its February 25, 2020 order. On August 28, 2020, the
              Case 1:20-cv-01610-CM Document 9 Filed 09/03/20 Page 2 of 3




Court received from the Court of Appeals a notice stating that Plaintiff’s appeal may not move

forward until the Court rules on the August 25, 2020 IFP application. But the Court has already

denied Plaintiff IFP status for the purposes of an appeal. (See ECF No. 3.)

       Because it is unclear whether Plaintiff intended to file a notice of appeal, and because the

Court has already denied Plaintiff’s application to proceed IFP on appeal, the Court construes

Plaintiff’s August 25, 2020 submission as an attempt to comply with the Court’s original

February 25, 2020 order, which directed him to submit these documents.

       But because a notice of appeal has been docketed, this Court lacks jurisdiction to rule on

Plaintiff’s application to proceed IFP before this Court or to otherwise allow Plaintiff’s litigation

of this matter to proceed. See Toliver v. Cnty. of Sullivan, 957 F.2d 47, 49 (2d Cir. 1992) (stating

that a notice of appeal divests the district court of jurisdiction). Should Plaintiff wish to proceed

in the district court, he must withdraw his appeal.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed to transmit a copy this order to the United States

Court of Appeals for the Second Circuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates




                                                  2
          Case 1:20-cv-01610-CM Document 9 Filed 09/03/20 Page 3 of 3




good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 2, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
